Judgment, Supreme Court, Bronx County (Louis Benza, J.), entered May 3, 2000, upon a jury verdict in defendants’ favor, dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs application for a mistrial was properly denied. Any potential for prejudice stemming from the improper cross-examination inquiry by defense counsel, respecting whether plaintiff had been in an accident subsequent to the one at issue in this action, was adequately dissipated by the trial court’s prompt and thorough curative instructions (see, Giraldez v City of New York, 214 AD2d 461).
The evidence, fairly interpreted, permitted the jury’s verdict, finding that although defendants were negligent in this rear-end collision case, their negligence was not a substantial factor in causing plaintiffs injury, and thus the verdict may not be *247set aside as against the weight of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; Annunziata v Colasanti, 126 AD2d 75, 80). The testimony duly credited by the jury permitted it to conclude that the impact between defendant’s vehicle and that of plaintiff amounted to no more than a tap, and that it did not possess sufficient force to cause plaintiff’s claimed injuries.
Plaintiffs argument that the verdict is inconsistent is unpreserved for appellate review. Were we to review it, we would find it to be without merit. Concur — Nardelli, J.P., Buckley, Ellerin, Lerner and Rubin, JJ.